Citation Nr: 0107406	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right femur fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty between October 1957 and 
April 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2. The preponderance of the evidence shows that the 
appellant's residuals of fracture, right femur, consist of 
a 2 centimeter shortening of the right leg, a limitation 
of internal rotation to 50 percent of normal motion, and 
associated complaints of right hip and thigh pain.

3. The balance of the evidence does not show that the 
appellant's residuals of fracture, right femur, 
approximate marked hip or knee disability, ankylosis of 
the hip or knee, a flail joint, or limitation of flexion 
to less than 30 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of fracture, right femur, involving a 2-
centimeter shortening of the right leg, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096  (2000); 38 C.F.R. §§ 4.27, 4.44, 4.71a, 
Diagnostic Codes 5250, 5252, 5254, 5255, 5275  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant is seeking increased ratings for his service-
connected disability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  In this instance, the RO 
did not readjudicate the veteran's claim subsequent to the 
enactment of VCAA.  However, it obtained all VA and service 
medical records pertinent to the claim and provided the 
veteran with two VA examinations of his service-connected 
disabilities.  Overall, there is no indication in the record 
that there is any additional, pertinent evidence that has not 
been associated with the claims file.  In addition, the 
veteran has been provided ample opportunity to submit 
argument on his behalf.  Therefore, the Board finds that he 
is not prejudiced by appellate review.  See Bernard v. Brown, 
4 Vet. App. 384  (1993).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000).

II.  Evidence

Service medical records indicate that the appellant broke his 
femur in a parachute accident in 1964.  The residuals of the 
fractured right femur were initially evaluated as 10 percent 
disabling effective December 30, 1976.  In March 1997, the 
appellant filed a claim seeking an increased evaluation for 
the residuals of his fractured right femur.  The disability 
rating was increased to 20 percent, and the appellant 
continues to seek a higher rating.

The appellant was involved in a motor vehicle accident in 
1993 and was hospitalized for 2 months.  He has stated that 
his leg was injured in that accident and that the condition 
of his leg has become worse since the accident and that the 
injury to his leg was exacerbated because of his prior 
injury.

The appellant received a VA examination in March 1998.  He 
complained of pain in his right hip and thigh.  He complained 
of marked pain in the right hip in cold weather that radiated 
down the thigh, almost to the knee.  The examiner noted that 
the appellant walked with a cane, appeared to have poor 
balance, and was unable to kneel or squat because of poor 
balance.  The examiner found no hip tenderness.  The 
appellant's right leg is 2 centimeters shorter than his left 
leg.  The examiner found a full range of motion of the hip 
and leg except for internal hip rotation which was 50 percent 
of normal range of motion.  Reflexes and sensation were 
normal in the lower extremities.  There was no evidence of 
atrophy of the thigh.  The examiner ordered x-rays which 
showed a healed fracture with a long metallic intramedullary 
rod and some heterotrophic bone formation at the proximal 
end.  The right hip and femur were otherwise normal.  The 
diagnoses included status post operative open reduction, and 
internal fixation with an intramedullary nail, right femur 
fracture, with possible degenerative arthritis or myositis 
ossificans of the right hip.  

The appellant underwent a second VA examination in September 
1999.  The appellant complained of pain in his right groin 
and buttocks.  The examiner noted that the appellant walked 
with a cane and had poor balance.  There was no tenderness in 
the right thigh or hip.  The appellant had a full range of 
painless motion of his right knee.  Flexion of the right hip 
was limited to 90 degrees as opposed to 120 degrees for the 
left hip.  There was full external rotation of the hip and 
very limited internal rotation only to 15 degrees and 
painful.  Extension was 0 degrees and painful.  The examiner 
found mild atrophy of the right thigh.  

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2000); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206  
(1995).

The appellant's right femur fracture disability is currently 
rated by the RO pursuant to DC 5255 of the Rating Schedule, 
indicating that his disability most closely resembles a femur 
impairment or malunion of the femur.  See, 38 C.F.R. § 4.71a, 
DC 5255 (2000).  The Board agrees that this is the most 
appropriate rating code to determine the level of the 
appellant's disability, although other codes must be examined 
as well.

DC 5275 authorizes a 10 percent disability rating for 
shortening of a lower extremity of 1.25 to 2 inches (3.2 to 
5.1 centimeters).  38 C.F.R. § 4.71a, DC 5275 (2000).  The 
March 1998 VA physical examination report indicates a 2-
centimeter shortening of the appellant's left leg.  This 
shortening does not allow a compensable rating under DC 5275.  
Though leg length discrepancy was not reported on the 1999 VA 
physical examination report, it is not likely that a change 
occurred, barring re-injury or surgery in the intervening 
period. 

A 30 percent rating under DC 5255, for impairment of the 
femur, requires malunion of the femur with marked hip or knee 
disability.  38 C.F.R. § 4.71a, DC 5255 (2000).  If the 
impairment is a moderate hip or knee disability, the Rating 
Schedule provides a 20 percent disability rating.  The Board 
finds, based on the evidence that the appellant's residuals 
of a fractured right femur most closely approximate moderate 
hip or knee disability and do not rise to the level of marked 
hip or knee disability.  The appellant has complained of hip, 
groin, buttock, and thigh pain.  The two examinations found 
no tenderness of the hip or thigh.  The first examination 
found no atrophy of the thigh and the second examination 
found mild atrophy.  The range of motion of the knee was 
completely normal on both examinations.  The range of motion 
for the hip was somewhat reduced with limited internal 
rotation, but there was normal external rotation and flexion 
was only slightly limited (90 degrees of flexion as opposed 
to a normal 120 degrees for the left hip).  There was some 
painful motion of the hip especially on internal rotation and 
extension.  Extension was limited to 0 degrees.  The 
veteran's complaints of marked pain and dysfunction in the 
right hip, especially in cold weather, have been considered.  
The objective manifestations of pain are not so significant 
as to warrant a higher rating.  Overall, in light of the mild 
atrophy, the lack of tenderness, the full range of motion of 
the knee, and the moderately reduced range of motion of the 
hip, the Board finds that the appellant's disability most 
closely approximates a moderate disability of the knee and 
hip and does not more closely approximate a marked disability 
of the knee and hip.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
DC 5255 (2000).  

Similarly, there is no evidence of record that the veteran 
has ankylosis of the hip (DC 5250), thigh flexion limited to 
less than 30 degrees (DC 5252), a flail joint (DC 5254), 
ankylosis of the knee (DC 5256), or severe subluxation or 
lateral instability of the knee (DC 5257), the other 
applicable codes of the Rating Schedule that allow for a 30 
percent disability rating or more for hip and knee 
disabilities.  38 C.F.R. § 4.71a, DC 5250, 5252, 5254, 5256, 
5257  (2000).

In light of the above, the appellant's claim for an increased 
disability rating for residuals of fracture, right femur, is 
denied.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fractured right femur is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

